Exhibit 10.27

Apache Corporation Non-Qualified Restorative Retirement Savings Plan

Apache Corporation (“Apache”) sponsors the Apache Corporation Non-Qualified
Restorative Retirement Savings Plan (the “Plan”). In section 8.02(a) of the
Plan, Apache reserved the right to amend the Plan from time to time. Apache
hereby exercises that right, as follows, effective as of January 1, 2013, by
revising section 2.01 to read as follows:

The Committee shall from time to time in its sole discretion select those
Employees who are eligible to participate in the Plan from those Employees who
are among a select group of management or highly compensated employees.
Furthermore, (a) an Employee is eligible to make Participant Deferrals to this
Plan from his Compensation only if the Employee is not eligible to make similar
deferrals to the Non-Qualified Retirement\Savings Plan from the same
Compensation, and (b) an Employee is eligible to receive an allocation of
Company Deferrals with respect to his Compensation only if he or she is not
eligible to receive similar company deferrals attributable to the same
Compensation in the Non-Qualified Retirement\Savings Plan.

EXECUTED this 8th day of November, 2012.

 

APACHE CORPORATION By:  

/s/ Margery M. Harris            

 

Margery M. Harris

Executive Vice President, Human Resources

 

Prepared November 7, 2012

 

Page 1 of 1